Citation Nr: 0617245	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for exertional angina with 
associated elevated high blood pressure readings and right 
bundle branch block, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to July 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.

Upon VA examination in January 2006, it was stated that the 
veteran's poor functional capacity, as manifested by a MET 
score of 4.6, was more likely than not a result of the 
veteran's service-connected lung disease.  The veteran is 
currently evaluated for the lung disability under Diagnostic 
Code 6603.  In light of the recent finding, the RO should 
consider whether referral under 38 C.F.R. § 3.321 for 
consideration of an extraschedular evaluation, or other 
action, for the service-connected lung disease, is warranted.  
As this matter is not the subject of a rating decision or a 
notice of disagreement, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has well-controlled hypertension with 
diastolic pressure maintained well below 100 and systolic 
pressure maintained well below 160.

3.  The veteran's functional capacity is poor as a result of 
chronic obstructive pulmonary disease and not as a result of 
a cardiovascular disorder.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for exertional 
angina with associated elevated high blood pressure readings 
and right bundle branch block have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.104, 
Diagnostic Code 7199-7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board specifically finds, however, that 
the veteran is not prejudiced in this case as his claim is 
for entitlement to an increased rating and he has been given 
specific notice with respect to the evidence that would 
support an increased rating.  Additionally, lack of notice of 
downstream issues that stem from the grant of an increased 
rating cannot prejudice the veteran as such issues are not 
here reached.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision.  The Court, however, specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Specifically, 
the RO readjudicated the claim after the VCAA letter was sent 
to the veteran and issued a Supplemental Statement of the 
Case (SSOC) to the veteran in April 2004.  Moreover, the 
Board remanded the claim in November 2005 to further develop 
the evidence.  The RO again readjudicated the claim following 
the requested development and issued another SSOC in February 
2006.  The veteran sent a response in which he checked the 
box that stated "I have no other information or evidence to 
submit.  Please return my case to the Board of Veterans' 
Appeals for further appellate consideration as soon as 
possible."  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the severity of his disability, and by 
affording him the opportunity to give testimony before the 
Board in August 2004.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that a rating higher than 10 percent 
should be assigned for his exertional angina because he 
experiences shortness of breath and fatigue with activities.  
He also contends that the three disabilities (exertional 
angina, elevated blood pressure and right bundle branch 
block) should be rated separately.  The veteran does not 
participate in regular treatment for hypertension other than 
to take medication.  The veteran stated that his pressure was 
usually around 140/82 or 135/86.  He testified that he tired 
easily, but did not experience chest pains.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's exertional angina is assigned a 10 percent 
rating under 38 C.F.R. Section 4.104, Diagnostic Code 7101, 
as there is not a diagnostic code that sets forth criteria 
for assigning disability evaluations for the exact 
disability experienced by the veteran.  The Board notes that 
when an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
"built-up" by using the first two digits of that part of 
the rating schedule which most closely identifies the part, 
or system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27.

A 10 percent evaluation may be assigned under Diagnostic Code 
7101 when there is evidence of diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  A higher evaluation of 20 percent is not 
assigned unless there is evidence of diastolic pressure 
predominantly 110 or more, or systolic pressure measured 
predominantly at 200 or more.  A 10 percent rating is also 
the minimum rating for assignment for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.

The evidence of record shows that the veteran underwent VA 
examination in June 2002 and was found to have mild essential 
hypertension, stable on medication, with blood pressure 
readings of 137/81, 124/72, and 126/82.  Upon examination in 
March 2004, his blood pressure readings were 136/73, 131/72, 
and 132/74.  The veteran showed poor functional capacity with 
a METS level of 4.6.  The diagnosis was essential 
hypertension, well controlled.  The veteran denied 
significant angina-like chest pain and had no evidence of 
significant heart disease detected clinically or by other 
test in the past.  The EKG continued to show right bundle 
branch block but there was no change since the November 2000 
EKG; the condition was asymptomatic.  

And, upon examination in January 2006, blood pressure 
readings were recorded as 120/70, 124/70, and 118/70.  The 
diagnosis was hypertension.  It was noted that upon stress 
test in March 2004, MET was 4.6 and in January 2006, the 
veteran had a normal ejection fracture.  Therefore, in the 
examiner's opinion, the veteran's poor functional capacity 
was more than likely related to service-connected chronic 
obstructive pulmonary disease.  This evidence, coupled with 
the veteran's credible testimony that his blood pressure 
readings are generally well below ranges required for the 
assignment of a 10 percent rating, the Board finds that a 
rating higher than 10 percent cannot be assigned.  The 
evidence shows that the veteran has well-controlled 
hypertension with diastolic pressure maintained well below 
100 and systolic pressure maintained well below 160.  The 10 
percent rating is appropriate as the veteran's hypertension 
is controlled with the use of medication.

In an effort to ensure that the veteran's exertional angina 
is appropriately evaluated, the Board also considered rating 
the veteran under Diagnostic Code 7007, also found at 38 
C.F.R. Section 4.104.  Ratings under this diagnostic code are 
for hypertensive heart disease based upon functional 
capacity.  Specifically, ratings are assigned when there is 
evidence of congestive heart failure and/or metabolic 
equivalent (MET) scores showing energy expended during 
testing resulting in shortness of breath, fatigue, angina, 
dizziness, and synecope. 

The record clearly shows that the veteran has complaints of 
shortness of breath and fatigue.  He also complained of 
dizziness at his most recent VA examination.  Treatment 
records in March 2004 showed that the veteran was unable to 
perform various testing, but that he had a MET score of 4.6.  
In January 2006, a VA examiner reviewed the veteran's 
treatment records and concluded that the veteran's poor 
functional capacity was more likely due to his chronic 
obstructive pulmonary disease as opposed to his 
cardiovascular disorder.  It was reiterated at that time, 
that the veteran did not have any active heart disease.

Given the evidence as outlined above, the Board finds that a 
compensable rating cannot be assigned under Diagnostic Code 
7007 as the veteran's functional capacity is poor as a result 
of chronic obstructive pulmonary disease and not as a result 
of a cardiovascular disorder.  Additionally, there is no 
evidence of active heart disease.  Also, as noted above, the 
veteran does not meet criteria for assignment of a rating 
higher than 10 percent under Diagnostic Code 7101.  Thus, the 
Board finds that a schedular rating higher than 10 percent 
cannot be assigned.

The Court has held that if an injury or disease manifests 
with two different disabilities, then two separate ratings 
should be awarded.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Court has acknowledged that VA may encounter situations 
in which service connection is established, but the nature of 
the medical evidence is such that reasonable arguments may be 
made for rating the disability under two or more possible 
diagnostic codes.  In such circumstances, VA must weigh the 
evidence and make an informed choice as to which diagnostic 
code provides the most appropriate method for rating the 
veteran's disability.  See Brady v. Brown, 4 Vet. App. 203 
(1993).  At the present time, the veteran's disability (which 
is characterized as history of exertion angina with 
associated elevated high blood pressure readings with right 
bundle branch block) is manifested primarily by a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control pursuant to Diagnostic Code 
7101.  While the assignment of an evaluation pursuant to 7007 
has been considered, the medical evidence of record reflects 
that the poor functional capacity of 4.6 MET is more than 
likely related to the service-connected chronic obstructive 
pulmonary disease, which is already evaluated as 10 percent 
disabling pursuant to Diagnostic Code 6603, emphysema, 
pulmonary.  See § 4.97, Schedule of ratings for the 
respiratory system.  At this time, the service-connected 
disability manifests as elevated high blood pressure readings 
which are controlled by medication.  Accordingly, the 
assignment of separate ratings in this case would be an 
evaluation of the same disability under various diagnoses, 
which is prohibited by 38 C.F.R. § 4.14 (Avoidance of 
pyramiding). 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of the service-connected disability at issue and he 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  The veteran 
has not required frequent periods of hospitalization and 
treatment records are void of any finding of exceptional 
limitation due to the service-connected disability.  
Consequently, the Board finds that the 10 percent evaluation 
currently assigned for exertional angina with associated 
elevated high blood pressure readings and right bundle branch 
block adequately reflects the clinically established 
impairment experienced by the veteran.  As such, a rating 
higher than 10 percent is denied.

CONTINUED ON NEXT PAGE



ORDER

A rating higher than 10 percent for exertional angina with 
associated elevated high blood pressure readings and right 
bundle branch block is denied.



____________________________________________
Susan S. Toth
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


